DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 12-17, 18-21, 23, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Drawings
The drawings were received on 03/31/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 12-17, 18-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 9104535 (Brinkmann et al.) in view of US 2012/0162431 (Riesebosch), US 2003/0095046 (Borugian), US 2017/0076227 (Elgie et al.), and US 2016/0140842 (Park et al.).
With respect to claims 1, 13, and 23
Brinkmann teaches/discloses: A computing device for monitoring vehicle traffic (see at least Fig 2 and 3; #200; and col. 4 lines 55-65), the computing device comprising:
a network communication module (see at least Fig 1 and 2; #123-135 and #220; and col. 3-4 lines 54-5) to receive infrastructure data and vehicle data from one or more vehicles located on the road segment (see at least Fig 2 and 3; #220; and col. 7 lines 45-60 and col. 8 lines 34-40; Discussing that the driving analysis server #220 receives data from other vehicles #210(a-n) about information concerning the road segment, and receives information about the vehicle #210.), wherein the infrastructure data is indicative of a characteristic of the road segment (see at least Fig 3; #303; and col. 10 lines 1-20; Discussing looking at other vehicles in a road segment to see how they behaved.) , and wherein the vehicle data is indicative of operational characteristics of a corresponding vehicle while the corresponding vehicle traverses the road segment (see at least Fig 3; #301; and col. 8 lines 35-56);
a traffic pattern determination module (see at least Fig 1-3 ; #101, #220, #221, and #304; col. 7 lines 45-60) to 
determine a present traffic behavior for the road segment based on the vehicle data and the infrastructure data (see at least Fig 3; #301-303; and col. 9-10 lines 50-15; Discussing looking at the vehicle #210 driving data and vehicles #210(a-n) driving data to determine if vehicle #210 is driving in an unsafe manner.) and 
determine an expected traffic behavior for the road segment based on a historical traffic pattern associated with the road segment (see at least Fig 2 and 3; #302-304; col 11. lines 24-60 and col. 12 lines 43-65; Discussing looking at historical driving data.), 
wherein the historical traffic pattern is based on historical vehicle data and historical infrastructure data Discussing looking at historical driving data. with respect to the road segment.);
a traffic pattern analysis module to determine whether an anomaly has occurred in the present traffic behavior based on a comparison of the present traffic behavior and the expected traffic behavior (see at least Fig 3; #305; col. 12-13 lines 63-20; Discussing determining if a vehicle is driving erratically.).
an anomaly analysis module to
determine whether the anomaly is a valid anomaly in response to determining that the anomaly has occurred (see at least Fig 3; #305; and col. 12-13 lines 63-21) and 
identify one or more vehicles associated with the anomaly (see at least Fig 3; #305; and col. 12-13 lines 63-21); and
a policy enforcement module to enforce a response policy against the at least one of one or more vehicles (see at least Fig 3; #306; and col. 13 lines 3-12).
Brinkmann receives the information about the road segment (infrastructure data)  from other vehicles and therefore does not specifically teach:
A network communication module to receive infrastructure data from one or more infrastructure sensors associated with a road segment;
wherein to determine whether the anomaly is a valid anomaly, 
the anomaly analysis module is to compare the anomaly with another detected anomaly that previously occurred on another road segment of the road, the another road segment adjacent the road segment; and
identify, based on the comparison of the anomaly and the another detected anomaly, that the anomaly corresponds to hacking activity, and the hacking activity is associated with at least one of the one or more vehicles associated with the anomaly
wherein the response policy maps anomalies to corresponding response actions based on a state of the at least one of the one or more vehicles, and
wherein at least one of the corresponding response actions includes communicating with the at least one of the one or more vehicles to assume control of the at least one of the one or more vehicles to mitigate the hacking activity. 
However Riesebosch teaches:
A network communication module to receive infrastructure data from one or more infrastructure sensors associated with a road segment Discussing a node alongside the road that determines traffic information.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Brinkmann by using infrastructure information from one or more infrastructure sensor as taught by Riesebosch because doing so would allow the system to accurately detect the traffic situation at all times even when no vehicles equipped with the system are present.  Thus making the system more accurate. 
The combination of Brinkmann and Riesebosch does not specifically teach:
wherein to determine whether the anomaly is a valid anomaly, 
the anomaly analysis module is to compare the anomaly with another detected anomaly that previously occurred on another road segment of the road, the another road segment adjacent the road segment; and
identify, based on the comparison of the anomaly and the another detected anomaly, that the anomaly corresponds to hacking activity, and the hacking activity is associated with at least one of the one or more vehicles associated with the anomaly
wherein the response policy maps anomalies to corresponding response actions based on a state of the at least one of the one or more vehicles, and
wherein at least one of the corresponding response actions includes communicating with the at least one of the one or more vehicles to assume control of the at least one of the one or more vehicles to mitigate the hacking activity.
However Borugian teaches:
wherein the response policy maps anomalies to corresponding response actions based on a state of the at least one of the one or more vehicles (see at least Fig 8 and 9; #74-86, #110, and #114; and ¶0065 and ¶0074; Discussing performing different actions depending on the violation.), and
wherein at least one of the corresponding response actions includes communicating with the at least one of the one or more vehicles to assume control of the at least one of the one or more vehicles (see at least Fig 8 and 9; #80, #98, #120, and #128; and ¶105; Discussing shutting down the vehicle.).
Therefore it would have been obvious too one of ordinary skill in the art at the time the invention was filed to further modify the combination of Brinkmann and Riesebosch by having response policy maps anomalies to corresponding response actions based on a state of the one or more identified vehicles, and wherein at least one of the corresponding response actions comprises to communicate with the one or more identified vehicles to assume control of the one or more identified vehicles to cause the one or more vehicles to change 
The combination is Brinkmann, Riesebosch, and Borugian does not explicitly teach:
wherein to determine whether the anomaly is a valid anomaly, 
the anomaly analysis module is to compare the anomaly with another detected anomaly that previously occurred on another road segment of the road, the another road segment adjacent the road segment; and
identify, based on the comparison of the anomaly and the another detected anomaly, that the anomaly corresponds to hacking activity, and the hacking activity is associated with at least one of the one or more vehicles associated with the anomaly;
wherein at least one of the corresponding response actions includes communicating with the at least one of the one or more vehicles to mitigate the hacking activity. 
However Elgie teaches:
wherein to determine whether the anomaly is a valid anomaly, 
the anomaly analysis module is to compare the anomaly with another detected anomaly that previously occurred on another road segment of the road, the another road segment adjacent the road segment; (see at least Fig 4 and 5; #412-418 and #512-520; and ¶0031-32; Discussing tracking a vehicle across multiple road sections and identify traffic congestion by looking at congestions in other road segments.); and
identify, based on the comparison of the anomaly and the another detected anomaly, one or more vehicles associated with the anomaly (see at least Fig 4 and 5; #420-426, and #522-534; ¶0029, ¶003-33; Discussing identifying vehicles in congested area.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Brinkmann, Riesebosch, and Borugian by determining whether the anomaly is a valid anomaly comprises to compare the anomaly with another detected anomaly that previously occurred on another road segment of the road adjacent the road segment and identifying, based on the comparison of the anomaly an the another detected anomaly, one or more vehicles associated with the anomaly as taught by Elgie, because doing so would allow the system to determine the extent of the disturbance and possible causes.  Thus making the system more accurate.
The combination of Brinkmann, Riesebosch, Borugian, and Elgie does not specifically teach identifying Hacking activity and therefore does not specifically teach:
that the anomaly corresponds to hacking, and the hacking activity
wherein at least one of the corresponding response actions includes communicating with the at least one of the one or more vehicles to mitigate the hacking activity.
However Park teaches:
that the anomaly corresponds to hacking activity (see at least Fig 2and 4A-B; #103 and #203; and ¶0037 and ¶0061; Discussing detecting hacking activity), and the hacking activity is associated with at least one of the one or more vehicles associated with the anomaly (see at least Fig 2and 4A-B; #103 and #203; and ¶0037 and ¶0061; Discussing detecting that a vehicle is acting strangely and determining that the vehicle has been hacked.);
wherein at least one of the corresponding response actions includes communicating with the at least one of the one or more vehicles to mitigate the hacking activity (see at least Fig 5; S517 and ¶0073-75; Discussing performing actions to mitigate the hacking activity.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Brinkmann, Riesebosch, Borugian, and Elgie by determining that the anomaly corresponds to hacking activity and mitigating the hacking activity as taught by Park because doing so would allow the system to detect if someone has hacked a vehicle and prevent them from gaining control or interfering with the control of other vehicles.  Thus making the system safer.
With respect to claims 2, 14, and 24
Brinkmann teaches: wherein the traffic pattern determination module is to determine the expected traffic behavior by
receiving infrastructure data from the one or more infrastructure sensors during the prior time period (see at least Fig 2 and 3; #302 and #303; col. 11 lines 10-60; Discussing using prior detected data.  Also see rejection above.) 
receiving vehicle data from one or more vehicles located on the road segment during the prior time period (see at least Fig 2 and 3; #302 and #303; col. 11 lines 10-60; Discussing using prior detected data.), and 
generating the historical traffic pattern associated with the road segment for the prior time period based on an analysis of the infrastructure data and the vehicle data received during the prior time period (see at least Fig 2 and 3; #302 and #303; col. 11 lines 10-60; Discussing using prior detected data.  Also see rejection above.).
The Examiner notes it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use both the sensors taught in Brinkmann and Riesebosch to determine prior traffic patterns.
With respect to claims 3 and 15
Brinkmann teaches:
wherein the network communication module is to receive external influence data from a remote source while the corresponding vehicle traverses the road segment (see at least Fig 2; #232; and col. 7 lines 55-65), 
wherein the external influence data is indicative of factors capable of affecting the vehicle data or the infrastructure data (see at least Fig 2; #232; and col. 7 lines 55-65), and 
wherein the traffic pattern determination module is to determine the present traffic behavior for the road segment by determining a present traffic behavior for the road segment based on the vehicle data, the infrastructure data, and the external influence data (see at least Fig 2; #232; and col. 7 lines 55-65; Also see rejection above).
With respect to claims 4 and 16
Brinkmann teaches:
wherein the network communication module is to receive the vehicle data from an in-vehicle computing system of a first vehicle located on the road segment while the first vehicle traverses the road segment and from a mobile computing device located in a vehicle located on the road segment while the second vehicle traverses the road segment (see at least Fig 2; #210 and 210(a-n); col. 10 lines 19-35).
With respect to claims 6 and 18
The combination of Brinkmann and Riesebosch does not specifically teach:
wherein the anomaly analysis module is to identify the at least one of the one or more vehicles associated with the anomaly by tracking the anomaly across adjacent road segments of the road.
However tracking a vehicle associated with the anomaly across multiple segments would have been obvious to one of ordinary skill in the art at the time the invention was filed in order to better identify an anomaly.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Brinkmann and Riesebosch by tracking the anomaly across adjacent road segments of the road, because doing so would allow for the system to more accurately identify a vehicle.  Thus increasing the reliability of the system.
With respect to claims 7 and 19
Brinkmann teaches:
wherein the anomaly analysis module is to determine whether the anomaly is a valid anomaly by analyzing external influence data indicative of factors capable of affecting the vehicle data or the infrastructure data (see at least Fig 2 and 3; #302 and #303; and col. 11 lines 45-60).
With respect to claims 8 and 20
Brinkmann teaches: wherein the anomaly analysis module is to determine whether the anomaly is a valid anomaly by
generating an anomaly pattern for the anomaly, wherein the anomaly pattern is indicative of a behavior of the anomaly over a period of time (see at least Fig 3; #301-305; col 12 lines 15-64; Discussing looking at a vehicles driving behavior 
determining whether the anomaly is a valid anomaly based on the anomaly pattern (see at least Fig 3; #301-305; col 12 lines 15-64; Discussing determining if a vehicle is driving erratically.).
With respect to claims 9 and 21 
Brinkmann teaches: 
wherein the anomaly analysis module is to determine whether the anomaly is a valid anomaly by (i) calculating an anomaly probability for a plurality of anomalies that may occur in the present traffic behavior, wherein each anomaly probability is indicative of a likelihood that the corresponding anomalies would occur in the present traffic behavior, (ii) ranking the plurality of anomalies based on the anomaly probability associated with each anomaly of the plurality of anomalies, and (iii) determining whether the determined anomaly is a valid anomaly based on the ranking of the plurality of anomalies (see at least Fig 2 and 3; #220 and #301-305; and col. 8 lines 1-35; Discussing determining if a vehicle is driving in an unsafe manner based on the surrounding conditions.  The Examiner further notes that using a probability to determine if a driver is driving in an unsafe manner would have been a matter of design choice.).
With respect to claim 12
Brinkmann does not specifically teach:
Wherein the network communication module is to receive the infrastructure data from at least one of a traffic camera, a weather sensor, 
However Riesebosch teaches:
Wherein the network communication module is to receive the infrastructure data from at least one of a traffic camera, a weather sensor, a location sensor, a weight sensor, a radar sensor, a speed sensor, a traffic signal sensor, or a lane sensor (see at least Fig 1 and 2; #10 and ¶0020; Discussing a camera alongside the road that determines traffic information.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Brinkmann by using infrastructure information from one or more infrastructure sensor as taught by Riesebosch because doing so would allow the system to accurately detect the traffic situation at all times even when no vehicles equipped with the system are present.  Thus making the system more accurate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665